Citation Nr: 1534240	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include bipolar disorder with depression and suicidal ideation and a personality disorder.

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1977 to January 1979.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  Additional evidence was received at the Board hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2015).  A transcript of the hearing is of record. 

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic symptoms of bipolar disorder were manifested during service.

2.  Continuous symptoms of bipolar disorder have been manifested since service.  

3.  The Veteran is currently diagnosed with bipolar disorder.

4.  The Veteran's personality disorder was subject to a superimposed disease during service.

5.  Service connection for alcohol abuse, polysubstance abuse, or disability due to the use of tobacco products on a direct basis is precluded by law.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bipolar disorder, to include a personality disorder, have been met.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for opiate dependence, alcohol dependence, and nicotine dependence have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.301, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the June 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

As noted above, the Board is remanding the issue of service connection for PTSD to obtain records from the Social Security Administration (SSA); however, there is no prejudice to the Veteran in adjudicating the issue of service connection for a psychiatric disability other than PTSD, to include bipolar disorder with depression and suicidal ideation and a personality disorder.  The August 2009 letter from SSA shows that the Veteran was granted Social Security disability based on a finding of severe impairment caused by bipolar disorder with psychotic features and PTSD.  For reasons explained below, the Board is granting service connection for bipolar disorder with depression and suicidal ideation, to include a personality disorder.  The Veteran was not awarded Social Security disability benefits based on impairment resulting from opiate dependence, alcohol dependence, or nicotine dependence.  Furthermore, as explained below, service connection for drug or alcohol abuse and disability caused by tobacco use is precluded by law.  Therefore, the records from SSA are not relevant to those diagnoses and need not be considered in this adjudication.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

The RO provided the Veteran with a fee-basis (QTC) psychiatric examination in January 2010.  The examiner considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough mental examination of the Veteran; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disability when rendering the psychiatric diagnoses.  For reasons explained below, the Board is granting service connection for bipolar disorder, to include a personality disorder.  Direct service connection for substance abuse is denied on the basis that it is precluded by law.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further examination or medical opinion.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and posed questions during the hearing in order to elicit testimony regarding the alleged in-service psychiatric injury or disease, and past and current psychiatric symptoms, diagnoses, and treatment for the claimed psychiatric disability.  No missing evidence was identified at the time of the hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with opiate dependence, alcohol dependence, nicotine dependence, and a personality disorder.  None of these diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the diagnoses.  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  Service connection for the Veteran's opiate dependence, alcohol dependence, and nicotine dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.300, 3.301.  

The Veteran is also diagnosed with bipolar disorder and has a history of psychosis related to the diagnosis.  A psychosis is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the bipolar disorder diagnosis.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Psychiatric Disability other than PTSD

The Veteran contends that symptoms of the current psychiatric disability are related to service.  See July 2009 private mental impairment questionnaire (noting treatment since December 2007 and an Axis I diagnosis of bipolar disorder); June 2013 VA SATP group counseling note (assessment of bipolar disorder type II, opiate dependence, and nicotine dependence by social worker); April 2013 VA SATP physician note (noting Axis I diagnoses of bipolar disorder type II, opiate dependence in early full remission, rule out alcohol abuse, and nicotine dependence).  He asserts that the psychiatric symptoms manifested during service, to include the suicidal gesture in January 1978, depression, impulsivity, decreased sleep, and decreased concentration, were manifestations of the currently diagnosed bipolar disorder.  He also asserts that an incident during service when white soldiers dressed as Ku Klux Klansman and came to his home caused the current psychiatric disability. 

After review of the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether chronic symptoms of bipolar disorder with a history of psychosis were manifested during service.  Service treatment records show that the Veteran demonstrated a suicidal gesture in January 1978 by throwing a chair through a second story window and then jumping out the window.  At that time, he was noted to be in moderate emotional distress with a depressed mood and had decreased sleep, decreased appetite, impaired concentration, and a preoccupation with a sick child and getting out of the Army.  The service mental health examiner diagnosed immature personality disorder manifested by high impulsivity and non-life-threatening suicidal ideation.  

In a March 2009 letter, the Veteran's treating psychiatrist noted review of the service treatment records and opined that the Veteran's bipolar disorder was etiologically related to service.  In support of the medical opinion, the psychiatrist explained that there was report of a suicidal gesture in January 
1978 (i.e., during service), and depression, impulsivity, decreased sleep, and decreased concentration were all mentioned as symptoms that the Veteran was experiencing during service.  The psychiatrist further opined that it was as likely as not that the suicidal event and symptoms during service were a manifestation of bipolar disorder, which went unrecognized at the time and was likely just beginning at the age of 18.  Because the treating psychiatrist had adequate facts and data on which to base the medical opinion, it is of significant probative value.   

Although the Veteran told the January 2010 fee-basis examiner that he had had symptoms of irritability, mind-racing, crying spells, depression, and talkativeness during childhood, the Veteran reported only a history of minor anxieties with no significant nervous problem on the May 1977 service report of medical history and was psychiatrically evaluated as normal on the May 1977 service examination.  Because there was no psychiatric disability "noted" at service entrance, the Veteran is presumed sound at service entrance for the claimed bipolar disorder.   Furthermore, because the evidence does not show diagnosis of, or treatment for, bipolar disorder prior to service, the presumption of soundness is not rebutted by the high evidentiary burden of clear and unmistakable evidence.  See 
38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (directing that, where the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence both that disorder preexisted service and that it was not aggravated by service, the claim becomes one of direct service incurrence); VAOPGCPREC 3-03.  

The Board next finds that continuous symptoms of bipolar disorder with a history of psychosis were manifested since service.  Although the earliest diagnosis of bipolar disorder is shown approximately in 2008, the Veteran told a treating mental health provider in July 1999 that he had had depression since service.  See July 1999 VA psychiatry note.  Because the service treatment records show a depressed mood, and the Veteran competently reported having depression since service during the course of mental health treatment and approximately ten years before filing the current disability compensation claim with VA, the Board finds the account to be credible and of significant probative value.  As noted above, the Veteran's treating psychiatrist identified depression as part of the symptom complex associated with bipolar disorder.  

The Board notes that the January 2010 fee-basis examiner opined that the Veteran's bipolar disorder was not caused by or a result of the in-service diagnosis of immature personality disorder, explaining that bipolar disorder was an Axis I diagnosis where the personality disorder diagnosed during service was an Axis II diagnosis.  The January 2010 fee-basis examiner did not consider whether the in-service psychiatric symptoms were manifestations of bipolar disorder; therefore, the January 2010 medical opinion is of diminished probative value and is outweighed by the March 2009 treating psychiatrist's opinion above.    

Regarding the current personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  In this case, there is evidence of a superimposed disease during service (i.e., bipolar disorder); therefore, service connection for a personality disorder is established and encompassed in the grant of service connection for the bipolar disorder.

Regarding the current diagnoses of opiate dependence, alcohol dependence, and nicotine dependence, direct service connection for drug abuse, alcohol abuse, and a disability caused by tobacco use is precluded by law, and the question of whether these diagnoses were caused or aggravated by the bipolar disorder has not been raised in this case; therefore, service connection for opiate dependence, alcohol dependence, and nicotine dependence is not warranted.  38 C.F.R. §§ 3.300, 3.301. 


ORDER

Service connection for bipolar disorder, to include a personality disorder, is granted.

Service connection for opiate dependence, alcohol dependence, and nicotine dependence is denied.


REMAND

Service Connection for PTSD

The issue of service connection for PTSD is remanded to obtain records from the SSA.  At the Board hearing, the Veteran submitted a copy of the August 2009 letter from the SSA granting disability benefits based on a finding of severe impairment caused by bipolar disorder with psychotic features and PTSD.  No request to obtain a copy of the SSA records has been made, and such records are potentially relevant to the issue.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issue on appeal, VA is obligated to obtain them.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

Accordingly, the issue of service connection for PTSD is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the issue of service connection for PTSD.  If any benefits sought on appeal remains denied, the Veteran and the attorney should be provided with a supplemental statement of the case.  Thereafter, the issue should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


